805 A.2d 1210 (2002)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Melvin APONTE, Petitioner.
Supreme Court of Pennsylvania.
June 5, 2002.

ORDER
PER CURIAM.
AND NOW, this 5th day of June, 2002, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issue:
Whether 35 P.S. § 780-115(a), which permits the doubling of the statutory maximum penalty upon proof of a prior conviction for a similar crime, without requiring proof beyond a reasonable doubt and providing for a right to a jury trial, violates the Pennsylvania and United States constitutions?